DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the difference" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining, the difference is understood to be the discrepancy.
Claim 7 recites the limitation "OPC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method of maintaining a process model, generating a simulation based on a design layout and the model, and iteratively performing identification of discrepancies and quantifying the discrepancies between the simulation and a reference until a desired convergence is reached.  The steps described are a mental process of improving a model.
This judicial exception is not integrated into a practical application because there is no recitation in the claim of the application of model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Claims 2 further identifies the type of model, Claims 3-6 describe information related the reference, Claims 7-10 and 12-13 describe the type of discrepancies, Claim 11 describes the cost function, and claims 14-15 are directed to a further mental process step of determining. None of the dependent claims 2-15 recite a practical application of the method described in claim 1. Claim 16 recites a computer readable storage medium comprising instructions to cause a computer system to perform the method of claim 1.  The mental process is embodied as instructions on a storage medium.  A generic computer readable storage medium performing a generic computer function amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 11-14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Zinn et al. [US 2003/0236653].
For claim 1, Zinn teaches a method for tuning a lithographic apparatus using a corresponding model, the method comprising: 
maintaining a lithographic process model (simulation program that simulated exposure based on exposure conditions including imaging condition described in [0033]) characterizing the imaging behavior of the lithographic process for a given layer of a substrate using the lithographic apparatus, subject to changes in a set of tunable parameters on the lithographic apparatus; 
generating simulated substrate contour (photoresist pattern, see [0035]) in the given layer using a design layout and the lithographic process model; 
identifying discrepancies in the simulated substrate contour against a reference (difference between photoresist pattern and circuit pattern, see [0036]); 
quantifying the discrepancies with a cost function (calculate cost function, see [0036]);
 and performing iterations of the generating and identifying steps to minimize the cost function and obtain a desired degree of convergence of the simulated substrate contour with the reference (repeat until cost function is uniform, see [0040]), wherein at least one tunable parameter of the lithographic apparatus is adjusted prior to performing each iteration (adjusting aperture, see [0038]).
For claim 2, Zinn teaches the lithographic process model is a sensitivity model (predicted photoresist pattern in response to exposure conditions, see [0035]).
For claim 3, Zinn teaches the reference is a measured substrate contour from a reference lithographic process dissimilar to the lithographic process, for a set of patterns in the design layout (measured circuit pattern from a set of photomasks having different layouts with different apertures, see [0036]-[0037], [0043], [0052]).
For claim 4, Zinn teaches the difference between an untuned substrate contour and the reference is obtained via a differential process model (image contrast and image log slope used to determine cost function used to determine difference, see [0036] and [0046]).
For claim 5, Zinn teaches the reference is a simulated substrate contour from a reference lithographic process model dissimilar to the lithographic process model, for a set of patterns in the design layout (layouts for a plurality of photomasks and a plurality of apertures are input, see [0052]).
For claim 6, Zinn teaches the reference comprises design target polygons for a set of patterns in the design layout (layouts for a plurality of photomasks and a plurality of apertures are input, see [0052]).
For claim 11, Zinn teaches the cost function comprises imaging metric terms associated with every pattern in a tuning target pattern set (the area or volume of space, see [0036], layouts for a plurality of photomasks and a plurality of apertures are input, see [0052]).
For claim 12, Zinn teaches the discrepancies in substrate contours result from one or more selected from: optics, mechanics, control and/or device-specific laser differences of the lithographic apparatus (exposure condition include wavelength and aperture, see [0033]).
For claim 13, Zinn teaches the discrepancies in substrate contours result from one or more selected from: mask, resist, track, and/or etch differences of the lithographic process (photoresist response and mask layout, see [0033] and [0036]).
For claim 14, Zinn teaches comprising determining tuning offsets to bring critical dimensions for certain patterns in the design layout within predefined tolerances (desired resolution of pattern by adjusting aperture, see [0039]).
For claim 16, Zinn teaches a non-transitory computer readable storage medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to perform the method of claim 1 (see [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn in view of Tong et al. [US 2009/0300561].
For claims 7-10 and 15, Zinn fails to teach the discrepancies in the simulated substrate contour against the reference are obtained via an OPC verification tool, wherein the identifying discrepancies includes identifying hotspots, wherein the hotspots include yield-limiting defects occurring under process variations, wherein the hotspots include patterns in the design layout that are adversely affected by characteristics specific to the lithographic apparatus, wherein the generating, identifying and determining are repeated until a plurality of hotspots are eliminated.
Tong teaches the discrepancies in the simulated substrate contour against the reference are obtained via an OPC verification tool (identifying locations in contour map based on hotspots caused by OPC process of input photomask, see Figs. 2A-2B and 3), wherein the identifying discrepancies includes identifying hotspots (hotspots found, see step 210, see Fig. 2A-2B and 3), wherein the hotspots include yield-limiting defects occurring under process variations (see [0005]), wherein the hotspots include patterns in the design layout that are adversely affected by characteristics specific to the lithographic apparatus (process hotspots, see [0004]), wherein the generating, identifying and determining are repeated until a plurality of hotspots are eliminated (correcting hot spots, see [0047] and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the identification and correction of hot spots as taught by Tong in the determination of discrepancies a taught by Zinn in order to automatically and accurately identify and correct layout configurations in order to reduce hot spots and increase throughput.
Conclusion
This is a continuation of applicant's earlier Application No. 12/475,080.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759